1. Where the judge who presided at the trial of a case did not hear the motion for a new trial, but it was heard and overruled by the judge of another circuit temporarily presiding, the reluctance of this court to interfere with a verdict approved by the presiding judge, as contrary to law and evidence, has no application.2. The charge of the court was fair and legal.3. The verdict was contrary to law.(a.) Where two persons, owning land under a common feoffor, had agreed upon and marked a dividing line between them, and subsequently processioners were called in by the vendees of such parties to lay out and mark- the line between them, they should have had regard to such agreed and marked line, and a line run by them totally irrespective thereof was illegal. Code, §2387.4. Acquiescence by acts or declarations for more than seven years in a dividing line is sufficient to establish it. Code, §2388.